FILED
                            NOT FOR PUBLICATION
                                                                             FEB 21 2012
                    UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS
                            FOR THE NINTH CIRCUIT


CHARLES TWAIN CLEMANS, Jr.,                      No. 08-57051

              Petitioner - Appellant,
                                                 D.C. No. 3:07-cv-01162-WQH
  v.

JAMES A. YATES and EDMUND G.                     MEMORANDUM *
BROWN, Jr.,

              Respondents - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted February 21, 2012 **

Before:       FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Charles Twain Clemans, Jr. appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Clemans argues that California Penal Code § 1191.3 and provisions in the

Department of Corrections’s operating manual give him the right to earn day-for-

day credits against his 28-year sentence. The state appellate court rejected this

claim, noting that Penal Code section 2933.1 caps Clemans’s ability to earn credits


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
at 15%. Clemans’s claim fails because federal habeas relief does not lie for

violations of state law, see 28 U.S.C. § 2254(a); Swarthout v. Cooke, 131 S. Ct.

859, 861 (2011) (per curiam), and, in any event, we are bound by the state court’s

interpretation of state law, see Mendez v. Small, 298 F.3d 1154, 1158 (9th Cir.

2002).

         We construe Clemans’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

         Clemans’s request for a copy of the answering brief, received December 6,

2011, is deemed filed and is denied as moot. All other pending motions and

requests are deemed filed and are granted, and the amended reply received January

11, 2012, is deemed filed.

         AFFIRMED.




                                           2                                   08-57051